— Appeal from a judgment of the Supreme Court (Lynch, J.), entered June 16, 2010 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner commenced this CPLR article 78 proceeding challenging an October 2008 decision of the Board of Parole denying *1046his request for parole release. The Attorney General has advised this Court that petitioner reappeared before the Board in October 2010 at which time his request for parole release was again denied. In view of this, the appeal is now moot and must be dismissed (see Matter of Borcsok v New York State Bd. of Parole, 76 AD3d 1167 [2010]; Matter of Perez v Alexander, 69 AD3d 1195, 1196 [2010]).
Cardona, P.J., Mercure, Spain, Kavanagh and Garry, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.